Title: To James Madison from William Jones, [ca. 18 October 1814]
From: Jones, William
To: Madison, James


        
          [ca. 18 October 1814]
        
        The Secretary of the Navy respectfully submits the accompanying proceedings to the President and asks his decision on the sentence against Joseph Wallace.
        He also refers the President particularly to that part of the proceedings and testimony which develope the nefarious robbery committed upon the public magazine on the eastern Branch and the perpetrators of that act.
        
        The Secy intends to submit the proceedings to the Attorney for the district in order that a criminal prosecution may be instituted against the offenders. Upwards of $26000. worth of public property have thus been stolen by Ewell.
      